Cooper, J.,
delivered the opinion of the court.
The evidence is insufficient to support the verdict of the jury. We may conjecture the purpose of the defendant to have been to commit a rape, but, on the facts disclosed, it is conjecture only, and not an inference reasonably drawn from the evidence. The probabilities may be greater that a rape was intended rather than robbery or murder, but mere probability of guilt of a particular crime, and that, too, springing more from instinct than from proved facts, cannot support a verdict of guilty.
There is great danger of improper convictions in cases of this character,, and, while the court should not for that reason invade the province of the jury, the danger admonishes us of the necessity' of standing firmly upon the right and duty of proper supervision and control of them.

The judgment is reversed.